DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s remarks/arguments filed on 12/14/2020.
Claims 1 and 3-7 are pending.
Claim 1 is independent.

Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. Applicant argues that Noguchi does not teach or suggest obtaining a voltage change amount per unit time and does not utilize a voltage change amount per unit time in determining whether a power failure has occurred.  Examiner respectfully disagrees.  Noguchi discloses in paragraph 28 that a voltage threshold is generated, and in paragraph 32 compares the voltage detected to the voltage threshold.  Noguchi further goes on to disclose in Figures 7 and 8 and paragraph 55 that “is a time chart explaining an example of the power failure detecting operation when the time-period threshold longer than the ripple cycle of the detected voltage at the time of power failure is selected. FIG. 8 is a time chart explaining an example of the power failure detecting operation when the time-period threshold shorter than the ripple cycle of the detected voltage at the time of power failure is selected. FIG. 7 and FIG. 8 illustrate the relationship between a determination threshold 30 of a certain voltage value and a detected voltage 31”; therefore a voltage change amount is obtained and directly correlated to the power failure factor time-period threshold.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitanaka et al. (US 2010/0079093) in view of Noguchi (US 2012/0098475).

Re claim 1, Kitanaka teaches (Figure 1) a motor drive device having an abnormality detection function (abstract) for a power supply input part between the motor drive device and a power supply, the motor drive device comprising:
a forward converter (20) that is inputted AC power from the power supply (1) via the power supply input part (1, para 52-53), and converts the AC power into DC power (para 53);
a reverse converter (60) that converts the DC power from the forward converter into AC power (para 60, converts the DC voltage into AC voltage);
a DC link capacitor (30) provided to a DC link between the forward converter and the reverse converter (Fig. 1, para 58);
a voltage detection part (92) that detects voltage of the DC link capacitor (para 58); and 
an abnormality detection part (100) but fails to explicitly teach that obtains a voltage change amount per unit time of the DC link capacitor based on voltage values detected by the voltage detection part, and performs abnormality detection on the power supply input part based on the voltage change amount thus obtained.
(Figures 1) the abnormality detection part (control circuit 6 contains power-failure detection processing unit 10) that obtains a voltage change amount per unit time (para 28; discloses that the voltage change is calculated or threshold) of the DC link capacitor (8) based on voltage values detected by the voltage detection part (para 28 and 32), and performs abnormality detection on the power supply input part based on the voltage change amount thus obtained (para 4 and 32; determines if power failure has occurred).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art, to modify that taught by Kitanaka with that taught by Noguchi to protect the motor (see Noguchi; para 32).

Re claim 3, Kitanaka in view of Noguchi teaches the motor drive device according to claim 1, further comprising a storage part that stores in advance a threshold for detecting abnormality of the power supply input part (see Kitanaka; para 115, discloses that a predetermined value is used to determine an abnormality, it is inherent that controller 100 contains storage/memory; Ho also discloses para 17-18 control module contains memory, storage, and stores power limits), wherein the abnormality detection part detects that the power supply input part is abnormal in a case of the voltage change amount being greater than the threshold (see Noguchi; para 32).

Re claim 5, Kitanaka in view of Noguchi teaches the motor drive device according to claim 1, wherein the power supply input part includes at least one of a breaker (see Kitanaka; 5, para 52), an electromagnetic contactor (see Kitanaka; 10, par 52), and a power transformer (see Kitanaka; 6, para 52).

Re claim 6, Kitanaka in view of Noguchi teaches the motor drive device according to claim 1, wherein the power supply input part includes a cable (see Kitanaka; 1, overhead wire, para 52).

Re claim 7, Kitanaka in view of Noguchi teaches the motor drive device according to claim 1, further comprising a storage part (see Kitanaka; para 115, discloses that a predetermined value is used to determine an abnormality, it is inherent that controller 100 contains storage/memory; Ho also discloses para 17-18 control module contains memory, storage, and stores power limits) that stores in advance a threshold for detecting abnormality of the power supply input part (see Kitanaka; para 115; Ho also discloses para 17-18 control module contains memory, storage, and stores power limits),
wherein the abnormality detection part detects that the power supply input part is abnormal in a case of the voltage change amount being a decrease in voltage per unit time greater than the threshold (see Noguchi; para 32), and
wherein the abnormality detection part (see Noguchi; control 6:power-failure detection processing unit; para 32) detects that the power supply input part is abnormal in a case of the voltage change amount being an increase in voltage per unit time greater than the threshold (see Noguchi; para 32).



Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitanaka et al. (US 2010/0079093) in view of Noguchi (US 2012/0098475) as applied to claim 3 above, and further in view of Iwashita et al. (US 2011/0238338).

Re claim 4, Kitanaka in view of Noguchi teaches the motor drive device according to claim 3, but fails to explicitly teach wherein the storage part externally allows for rewriting of the threshold.
(see Iwashita; para 20; voltage threshold values are stored in a register, when an alarm condition is detected, the power supply monitoring unit 24 saves the values currently in the register to a recording unit 26; “The power supply monitoring unit 24 may also save the register values to the recording unit 26 when any one of the earlier mentioned power supply faults is detected”; Thus the values are rewritten based on when the fault is detected).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art, to modify the memory of Kitanaka with the memory of Noguchi further with that taught by Iwashita to isolate a fault (see Iwashita, para 11).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396.  The examiner can normally be reached on Monday-Friday, 6:30am-3pm; Every other Friday off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY R BROWN/Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846